Title: To Benjamin Franklin from Jane Mecom, 6 October 1782
From: Mecom, Jane
To: Franklin, Benjamin


Ever Dear Brother
Warwick Rhoad Island octr 6—1782
I hear Freequently of the Arival of Vesals From France to all Parts of America but not won Scrape of a Pen has your Sister Recived from you two-years & half Past. Thank God I hear of you by others that you are in Health and spirits, Sill Labouring in the way of Duty for our poor Country; and that is a comfort to me, but I can’t help wishing, tho I have all most given over Expecting, a Leter from you; I have however acording to your Desier in a former leter keept on writing tho I recved no Ansure, & want to comunicate to you my fealings at times, some times the Sorrows I am Exercised with, but mor Frequently my Gratitude for the comfortable Circumstances that have atended my Old Age throw your means, which I Reflect on as the Foundation of all under God. But as no Temporal Injoyment is Permanent I have mett a Severe Lose in the Death of my Grandaughter, her temper, and Sentements, were so agreable to me & she was so Tender of me on all Ocations, I have wrot you wons Since her Death & so many times before I cant Sopose they have all miscarried,—if this should Reach you do let me know from your own Hand you have not Loste the Affection you Used to have for me and it will be a comfortable soport under my Present Berevement.
I am still with the children and Husband of the Deceas’d who behaves wery Affectionatly to me, & wishes my continuance with them, and I know nothing to the conterary at present but where Ever I may be your Leters would find me Directed to Cousen Williams’s or Governer Greenes. I beleve your Publick Business is Fatigueing anouf, but I hope you have some time for Relaxation & that your Life and Health will be Preserved till you see an End to those Dreadfull Wars.

I have not had a Line from Mr Bache or cousen sally these two years Past, I have no Idea of the cause I have wrote to them twice in the time.
Thus far I had wrot when I rec’d a Leter from cousen Williams Informing me He was going to France & wish’d to be the Barrer of a Leter from me to you, Glad as I am to have it go by won who I know will Deliver it saif if he gits there I can’t be Reconciled to his going till the War is over for my own sake as well as His & his Famelies, he has allways been a valeuable Friend to me, I shall mis Him very much in His Absence I dont know the Person that can suply his Place & would do it so Respectfully & affectionatly. But Pope says Submit in this & Evry other Sphere, Secure to be as Bles’d as thou canst bare, that sentence has been often a humbling to me to vew my self to be of so weak & low a mind that could bare so litle besides croses & afflictions.
My Friend the Governers wife has wrot you several times & has had no Ansure I am sorry If the Politeness of the French Ladies Lessen your old American acquaintaince in your Esteeme this you will Excuse from your Ever affectionate sister.
Jane Mecom
His Excellency Dr Franklin
 
Addressed: His Excellency Benjamin Franklin Esqr / at Pasy / In / France
